Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only duplicate claim 21, which should be cited as claim 23, was amended:

Claim [[21]] 23 (amended): 
A non-transitory computer readable storage medium having embodied thereon instructions for causing a computing device to execute a method of allowing two magnetic tracking systems to operate in the same physical environment, each magnetic tracking system comprising one or more tracking devices, each tracking device containing a plurality of source magnetic coils configured to generate a magnetic field, a receiver containing a plurality of sensor magnetic coils configured to sense the magnetic field and generate magnetic sensor data, a communication link for communicating between the receiver and the one or more tracking devices on the user, and between the first and second magnetic tracking systems, the communication link operating in a manner other than on the generated magnetic field, and a processor, the method comprising:
determining by the processor from the communication link whether the magnetic tracking system is a first system of the first and second magnetic tracking systems to be active in the same physical environment,
when the magnetic tracking system is the first of the first and second magnetic tracking systems to be active in the same physical environment: 
assigning, by the processor, the magnetic tracking system a master identification;
generating and transmitting a synchronization signal corresponding to a series of time slots;
sequentially instructing, by the processor using the communication link, the one or more tracking devices to each generate a magnetic field during a different time slot in the series of time slots; and
determining by the processor that the other of the first and second magnetic tracking systems has requested a slave identification, and assign the other of the first and second magnetic tracking systems a slave identification from which the other of the first and second magnetic tracking systems can determine further sequential time slots during which the one or more tracking devices in the other of the first and second magnetic tracking systems are to generate a magnetic field; when the magnetic tracking system is not the first of the first and
second magnetic tracking systems to be active in the same physical environment:
requesting by the processor from the other of the first and second magnetic tracking systems a slave identification from which further sequential time slots for generating a magnetic field can be determined;
receiving, using the communication link, from the other of the first and second magnetic tracking systems the synchronization signal, and
instructing, by the processor using the communication link, the one or more tracking devices to sequentially generate a magnetic field during the determined further sequential time slots; and determining by the processor the position and orientation of the one or more tracking devices on the user relative to the receiver from the magnetic sensor data.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NABIL H SYED/Primary Examiner, Art Unit 2683